Citation Nr: 0810931	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from October 1950 to September 1952 and 
reserve service from September 1952 to September 1956, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The Board remanded the case for further development in 
February 2007.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence in conjunction with lay 
evidence of record indicates that the appellant's generalized 
anxiety disorder manifested in service. 


CONCLUSION OF LAW

A generalized anxiety disorder was incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA and requires VA to 
assist the claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  

In this case, a letter dated in August 2004 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

B.  Law and Analysis

The appellant contends that he is entitled to service 
connection for a generalized anxiety disorder that he 
believes manifested during his period of active service. See 
August 2004 statement in support of claim.  Specifically, the 
appellant reports that he began experiencing anxiety symptoms 
as a result of performing guard duty service "on the 
[border] line" between Germany and Russia. September 2005 RO 
hearing transcript, pgs. 2-3; see also April 2006 CURR 
response to request for information (research indicates that 
the appellant's unit was responsible for security of the 
eastern border of Germany during the time-frame reported by 
the appellant).  The appellant described his guard duties 
during service as "nerve racking."  While performing his 
guard duties, the appellant also fell ill and was 
hospitalized for treatment of hepatitis with infectious 
mononucleosis. Id.  During this time frame, the appellant 
essentially reports experiencing additional stress and 
anxiety that continued after he separated from service.  On 
the basis of these experiences, he argues that his current 
diagnosis of generalized anxiety disorder should be service-
connected. Id., pgs. 3-5.  Having carefully considered the 
appellant's claim in light of the entire record and the 
applicable law, the Board concludes, as will be explained 
below, that the evidence of record is in relative equipoise, 
and that reasonable doubt should be resolved in favor of the 
appellant.  As such, the Board finds that the appellant's 
appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be granted for certain 
chronic diseases, such as psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the record shows that the appellant has been 
diagnosed with generalized anxiety disorder. See October 2006 
private evaluation report; July 2007 VA examination report.  
The appellant's diagnosis of generalized anxiety disorder 
constitutes a current disability for VA purposes and fulfills 
the first element of the service connection test (medical 
evidence of a current disability). 

In regards to the second element of the service connection 
test (evidence of an 
in-service incurrence or aggravation of an injury or 
disease), the Board observes that the appellant's service 
medical records do not reference any complaints, treatment, 
or diagnosis of a psychiatric disorder, to include an anxiety 
disorder. See service medical records dated from August 1950 
to September 1952.  While these records corroborate the 
appellant's assertions that he was hospitalized in December 
1951 and January 1952 for hepatitis with infectious 
mononucleosis, the hospital records are not particularly 
helpful to the appellant's claim since they do not indicate 
that the appellant complained of or was treated for any 
psychological problems at that time. See May 2006 statement 
with VA Form 9; June 2006 statement in support of claim.  In 
addition to the foregoing, the Board observes that the 
appellant's September 1952 service separation examination 
report is contained in his service medical file; and this 
report indicates that at the time the appellant was examined 
for discharge, his psychiatric clinical evaluation was 
determined to be normal.  

In terms of post-service medical records, the Board observes 
that although the appellant testified at a personal hearing 
before an RO hearing officer in September 2005 that he was 
treated for generalized anxiety disorder in the early 1960's, 
no records pertaining to this treatment are contained in the 
claims file. See September 2005 RO hearing transcript, p. 2.  
VA medical records contained in the claims file dated from 
May 1998 to September 2006 did not appear to contain any 
pertinent or probative evidence in regards to treatment for a 
psychiatric disorder, to include generalized anxiety 
disorder, other than to note generally a diagnosis of anxiety 
and that medication was prescribed. See July 2000 VA medical 
records (appellant's medications include temazepam for 
sleep); September 2004 VA medical records (appellant 
prescribed medication for anxiety).  Private medical records 
dated from September 1986 to August 2006 also reference only 
the appellant's complaints of sleep problems/insomnia, 
dyspnea and restless leg problems but do not appear to 
reflect actual treatment for an anxiety disorder.    

While the Board would generally find that the second element 
of the service connection test was not met based upon the 
above-referenced service and post-service evidence, the Board 
finds that in this case, other evidence of record consisting 
of lay testimony and statements creates a reasonable doubt as 
to whether the appellant began experiencing anxiety in 
service.  Specifically, the Board has reviewed testimony from 
the appellant's spouse as to behaviors she observed on the 
part of the appellant in the years directly after his 
discharge from service. See September 2005 RO hearing 
transcript.  Specifically, the appellant's spouse testified 
that she and the appellant had been married for fifty (50) 
years at the time of the hearing and that she observed from 
the very beginning of their marriage that the appellant 
experienced night sweats, insomnia, restless leg problems and 
"jumpiness." Id., pgs. 5-6; June 1956 certificate of 
marriage (certificate reflects that the appellant and his 
spouse were married three-and-a-half years after the 
appellant separated from service).  

In addition to the spouse's testimony, the claims file 
contains a statement dated in September 1955 from R.J., a 
friend of the appellant who knew him for two years prior to 
his entrance into service and then worked with him subsequent 
to his discharge from service.  In this letter, submitted in 
support of a separate and distinguishable claim, Mr. J. 
reported that he had worked with the appellant for the 
previous year-and-a-half (i.e., since approximately March 
1954), during which time he observed the appellant exhibit 
"certain ailments" that confined his ability to put out 
unexcelled work.  Mr. J. indicated that the appellant had to 
be careful about eating certain foods and seemed to "play 
out" earlier in the day than he used to.  He also reported 
that the appellant "at times [ ] used to display a nervous 
disposition which is not a trait that he has always shown."  
He concluded the letter by stating that the appellant did not 
show any of the above-referenced behaviors before he went 
into the service and that these behaviors seemed to be slowly 
increasing. See September 1955 letter from R.J. 

The last lay statement of record supportive of the second 
element requirement to establish service connection consists 
of a letter submitted by the appellant's sister, D.O.  In her 
letter, Ms. O. reported that she remembered her brother being 
a very calm and relaxed person prior to his entrance into 
service. See June 2006 letter.  She reported that when he 
returned from service, he was always very nervous, had 
trouble sleeping and that loud noises would startle him. Id.  

The Board finds the above-referenced lay evidence to be 
persuasive in this case, particularly the letter from R.J. 
that was associated with the claims file three years after 
the appellant separated from service.  Based upon these 
statements, the Board finds that there is a sufficient basis 
to conclude that the appellant displayed evidence of anxiety 
very soon after his separation from service that was not 
present prior to service (i.e., and therefore most likely 
began during service).  Therefore, even though the 
appellant's service medical records and post-service medical 
records do not specifically reflect the appellant's 
complaints of anxiousness he asserts he had in service, the 
Board finds that the second element of the service connection 
test has been met.  Therefore, the only issue remaining for 
the Board to decide is whether there is competent medical 
nexus evidence in the claims file linking the anxiety 
symptoms the appellant exhibited in service to his current 
diagnosis of generalized anxiety disorder.  

Although the claims file does not contain per se post-service 
medical records documenting treatment for the appellant's 
anxiety disorder, it does contain nexus evidence supportive 
of the appellant's claim.  Specifically, the Board has 
reviewed a January 2005 letter from the appellant's private 
treatment provider, D.M., M.D., who indicated that he has 
cared for the appellant for approximately 12 years.  Dr. D.M. 
stated that the appellant reported having anxiety and 
reported that he had been treated for anxiety for 35 years.  
Based upon this information, Dr. D.M. opined that the 
appellant's generalized anxiety disorder was at least as 
likely as not caused by his service in Korea because of the 
close proximity between the Korean service and the onset of 
the anxiety.

In addition to Dr. D.M.'s letter, the claims file contains a 
psychological evaluation report dated in October 2006 in 
which a private clinical psychologist, B.B., Ed.D., diagnosed 
the appellant with pre-existing generalized anxiety disorder 
that was exacerbated by the appellant's experiences in 
service. See October 2006 report, 
p. 5.  A February 2007 from L.M., M.D. is also contained in 
the record.  In this letter, Dr. L.M. reiterated that the 
appellant told her of his guard duty between the two zones of 
Germany and Russian in service and that he described this 
time as "nerve wracking" since he felt he had to be 
continually on alert.  The appellant reported developing 
symptoms of anxiety and sleep disturbance during service; and 
that he continued to have symptoms of restlessness, disturbed 
sleep and nightmares after being discharged from service.  
She also reported that the appellant received treatment to 
help him sleep since the early 1960's. See February 2003 
letter from L.M., M.D.  After apparently performing a mental 
status examination, Dr. L.M. opined that the appellant has 
symptoms of anxiety and sleep disturbance that directly 
relates back to his experiences during service.  As such, she 
stated that his anxiety disorder is more likely than not 
service-related. Id.    

Lastly, the Board observes that the appellant was afforded a 
VA psychiatric examination in July 2007 pursuant to the 
Board's February 2007 remand order.  At that time, a VA 
examiner reviewed the appellant's claims file, obtained a 
history from the appellant and his spouse, and performed a 
mental status examination upon the appellant. See July 2007 
examination report.  Thereafter, he opined that it was more 
likely than not that the appellant's generalized anxiety 
disorder was related to his period of service.  In 
formulating his opinion, the examiner took into consideration 
the lack of treatment for anxiety noted in the appellant's 
service medical records and reported a lack of evidence 
indicating that the appellant had a history of psychiatric 
problems prior to active duty.  He apparently found these 
factors not to be determinative in this case as he indicated 
it was not unusual for generalized anxiety disorder to become 
manifest early in life and to be increased with stress. Id., 
p. 11.  He appeared to be persuaded by statements from the 
appellant's spouse that she observed the appellant's present 
symptoms of anxiety at the time she and the appellant were 
initially married, approximately two years after the 
appellant separated from service. Id.  As such, the examiner 
placed the onset of the appellant's anxiety symptoms in the 
period immediately after active duty; and opined based upon 
this information that it was at least as likely as not that 
the appellant's generalized anxiety disorder began on active 
duty or was persistently aggravated by military service. Id.     

Thus, all of the medical opinions of record pertaining to the 
potential relationship between the appellant's current 
diagnosis of generalized anxiety disorder and his experiences 
in service are supportive of the appellant's claim.  Although 
the Board finds the medical opinions are less persuasive when 
viewed alone (as they are somewhat contradictory to one 
another and also clearly relied to a large extent upon the 
history provided by the appellant), the Board also finds that 
when viewing the opinions in conjunction with the lay 
evidence of record (particularly the statement from J.R. 
discussed above), reasonable doubt has been raised in terms 
of the third element of the service connection test.  As 
such, the Board finds that all three elements of the service 
connection test have been fulfilled; and the appeal will 
therefore be granted.
  

ORDER

Service connection for generalized anxiety disorder is 
granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


